Citation Nr: 0503534	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right hip 
degenerative joint disease.

2.  Entitlement to service connection for a right gluteal 
muscle group atrophy disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to May 
1968.  The Combat Infantryman Badge was awarded or 
authorized.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal concerning service connection for right gluteal 
muscle group disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Right hip degenerative joint disease or arthritis was not 
manifest during service or within one year of separation.

2.  Right hip degenerative joint disease or arthritis is not 
attributable to service or to a service-connected disease or 
injury.  


CONCLUSIONS OF LAW

1.  Right hip degenerative joint disease was not incurred or 
aggravated in active service and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  

2.  Right hip degenerative joint disease is not proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the veteran in October 2002.  In this 
case, the claimant was informed of the duties to notify and 
assist, and to obtain records and examinations or opinions.  
The claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession per 38 C.F.R. § 3.159(b)(1).  He 
was advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

The October 2002 VCAA letter preceded the March 2003 rating 
decision appealed.  Therefore, there was proper subsequent VA 
process.

Thus, in sum, the claimant was informed of the duties to 
notify and assist, and to obtain records, examinations, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and additional pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by VA or by the claimant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

Service connection is in effect for right knee injury with 
traumatic arthritis, and for lumbosacral instability.

The service medical records reveal treatment for right knee 
and back complaints in service.  The veteran was treated in 
June 1967, after reporting that he fell into a hole and 
sprained his back.  He had paraspinous spasm in the low 
thoracic area.  The impression was lumbosacral sprain.  The 
veteran underwent a right knee arthrotomy with a right medial 
meniscectomy in service in March 1968.  

A right hip diagnosis, to include right hip degenerative 
joint disease, is not reported in service medical records.  
On service separation examination in May 1968, the veteran 
reported having swollen or painful joints and arthritis.  The 
examiner summarized that he had had torn cartilage in his 
right knee.  Clinical evaluation revealed his musculoskeletal 
and lower extremities were normal.  

The veteran filed a claim for service connection for right 
knee disability in May 1968.  

On VA examination in July 1968, his left lower extremity was 
slightly larger than the right.  He walked without a limp.  
His right upper thigh was 22 3/4 inches compared to 23 inches 
for the left.  His right calf was 15 inches compared to 15 
1/4 for the left.  X-rays of the right knee revealed a 
minimal amount of joint surface irregularity and marginal 
lipping medially, presaging the development of degenerative 
arthritis.  

On VA examination in August 1973, the veteran had some 
incompetence of his right medial collateral ligament.  He 
also had some tenderness distal to the patella and over the 
medial joint line.  His quadriceps power on the right was 
good.  

On VA examination in September 1997, gait revealed favoring 
of the right leg.  The right leg appeared smaller than the 
left.  There was global tenderness over the right knee to 
palpation, and mild swelling.  Thigh circumference was 49.5 
centimeters on the right and 50 centimeters on the left.  
Motor examination was 3/5 bilaterally and he had a 1+ 
anterior drawer sign over the right knee.

On VA evaluation in August 2001, the veteran complained of 
hip pain, by which he meant bilateral buttock pain.  He also 
had sacral pain radiating into his buttocks.  He indicated 
that the pain occurred when he fell into a fox hole during 
service.  The impression was low back pain with 
radiculopathy. 

February 2002 VA X-rays revealed severe arthritis in the 
veteran's right knee.

On VA examination in September 2002, the veteran reported 
muscular atrophy in the right hip, and pain laterally and 
posteriorly.  Physical examination revealed tenderness over 
the posterior and lateral aspects of his hips, in the area of 
the greater trochanter.  There was very slight atrophy of the 
right gluteal muscle group on the right compared to on the 
left.  After X-rays of his hips were reviewed, the examiner 
stated that the veteran showed trace of degenerative change 
in both hip joints.  He did not believe that the veteran's 
degenerative status in his hips was in any way due to his 
knee condition.  He reported that the veteran's arthritic 
change was consistent with his age.  The diagnosis was very 
early degenerative joint disease of both hips.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Analysis

The veteran has appealed the denial of service connection for 
right hip degenerative joint disease.  Service connection may 
be granted for disease or injury incurred in or aggravated by 
service or if disability is proximately due to or the result 
of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the veteran has not asserted that right hip disease or 
injury, to include right hip degenerative joint disease, was 
incurred in combat.  He stated in September 2002 that he fell 
into a fox hole.  He did not indicate that he was engaging in 
combat at the time of his fall, and neither a June 1967 
service medical record nor an August 1973 VA examination 
report which mentions an in-service fall incident indicates 
that a fall occurred while the veteran was engaging in 
combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

The veteran's service medical records do not report any right 
hip diagnoses.  The veteran was treated in June 1967, after 
reporting that he fell into a hole and sprained his back.  
Additionally, his other musculoskeletal and lower extremities 
were normal on service separation examination in May 1968.  

Right hip degenerative joint disease was first shown on VA 
examination in September 2002.  

The VA examiner who examined the veteran in September 2002 
did not believe that the veteran's right hip degenerative 
status was in any way due to his knee condition, and 
indicated that it was consistent with his age.  

There is no evidence that right hip degenerative joint 
disease or arthritis was manifest in service or within one 
year of separation.  Rather, the pertinent records reflect 
normal findings.  It was first identified in 2002, which was 
more than 30 years after service.  Additionally, no competent 
evidence of record relates it to service or to a 
service-connected disease or injury.  The VA examiner in 
September 2002 did not believe that his right hip 
degenerative status was due to his knee condition.  Instead, 
it was concluded that the arthritic change was consistent 
with the veteran's age.

The veteran indicated in October 2003 that he believes VA 
decided his case incorrectly.  Opinions from him regarding 
the origin of his right hip degenerative joint disease are 
not competent.  The veteran as a lay person has not been 
shown to be capable of making medical conclusions.  Thus, 
statements from him regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Moreover, he is not competent to report what a doctor may 
have said concerning medical causation.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Board notes that while the 
veteran is competent to report symptoms, he does not have 
medical expertise.  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.

At this time, there is no competent evidence of right hip 
pathology during service and there is no competent evidence 
of arthritis within 1 year of separation.  Furthermore, there 
is no competent evidence linking any degree of right hip 
impairment to service or to a service-connected disease or 
injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Accordingly, service connection is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Entitlement to service connection for right hip degenerative 
joint disease is denied.


REMAND

On VA examination in August 2001, the veteran complained of 
bilateral buttock pain and of sacral pain with radiation into 
his buttocks.  The examiner diagnosed low back pain with 
radiculopathy and stated that the veteran was felt to have 
degenerative disc disease and that lumbar spine X-rays were 
to be obtained.  X-rays of the lumbar spine later in August 
2001 revealed preserved intervertebral disc spaces.  X-rays 
on VA examination in March 2002, however, were interpreted by 
the VA examiner as revealing mild narrowing of the L5-S1 disc 
space, and chronic lumbosacral instability was diagnosed.  

In September 2002, a VA examiner stated that there was a very 
slight atrophy of the right gluteal muscle group on the right 
compared to the left, and that the veteran had a normal 
lumbar spine series.  

Service connection is in effect for lumbosacral instability.  
A VA examination with an opinion with reasons as to whether 
the veteran's service-connected lumbosacral instability is 
causing any right gluteal muscle group atrophy is needed.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

The veteran should be scheduled for a VA 
examination.  The examiner should render 
an opinion with reasons as to whether any 
portion of the veteran's right gluteal 
muscle group atrophy disorder is caused 
by the veteran's service-connected 
lumbosacral instability.  The claims 
folder should be made available to the 
examiner.  


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


